Per Curiam:
There was no evidence in this case to justify a finding that the defendant was guilty of any negligence. None of the appliances were out of order or insecure, and there is no evidence to show how the accident happened. The finding of negligence of the defendant is, therefore, reversed, the judgment and order reversed, with costs, and the complaint dismissed, with costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Judgment reversed, with costs, and complaint dismissed, with costs.